Case: 1:19-cv-00084-ACL Doc. #: 113 Filed: 10/23/20 Page: 1 of 5 PageID #: 1619




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                             CAPE GIRARDEAU DIVISION

DINOSAUR MERCHANT BANK LIMITED,                     )
                                                    )
               Plaintiff/Counterclaim Defendant,    )
                                                    ) No. 1:19cv84acl
       v.                                           )
                                                    )
BANCSERVICES INTERNATIONAL, LLC,                    )
                                                    )
               Defendant/Counterclaim Plaintiff.    )

 DEFENDANT/COUNTERCLAIM PLAINTIFF BANCSERVICES INTERNATIONAL,
      LLC’S MEMORANDUM IN OPPOSITION TO MOTION TO COMPEL

       Dinosaur Merchant Bank Limited (“Dinosaur” ) has filed a Motion to Compel certain

responses to discovery pertaining to the pending counterclaims filed by Bancservices

International, LLC (“Bancservices” ). The crux of Bancservices’counterclaims is that Dinosaur

withheld critical information from Bancservices when initiating a payment order involving

PDVSA Petroleo (“PDVSA” ), a Venezuelan national oil company that is subject to international

sanctions. Dinosaur withheld such information despite internal documents acknowledging such

transactions to be “high risk.” See Doc. 95-1 at ¶ 25; Doc. 112-1). Had Bancservices been

provided this information, as alleged in the pending counterclaims, it would not have undertaken

the proposed payment order that was ultimately rejected. The rejection of the transaction has

caused Bancservices to sustain considerable damages in the form of lost business, as set forth

with great detail in Bancservices’ Supplemental Objections and Answers to Counterclaim

Defendant’s Revised First Set of Interrogatories:

       Objection. BSI objects to this Interrogatory as seeking confidential and
       proprietary information that is prohibited from disclosure pursuant to
       contractual obligations. Subject to and without waiving these objections, BSI
       states that BSI had a contractual relationship with Global Wire Limited to
       facilitate and process payments for BSI’s clients through Global Wire
Case: 1:19-cv-00084-ACL Doc. #: 113 Filed: 10/23/20 Page: 2 of 5 PageID #: 1620




         Limited as a support company for BSI. Global Wire Limited utilized ING
         Slaski Bank to facilitate international currency exchanges. Prior to the
         transaction at issue in this lawsuit being cancelled, ING Slaski Bank
         provided Global Wire Limited a preferred foreign exchange rate for
         facilitating transfers from Euros to USD or USD to Euros. This preferred
         exchange rate ranged from 1.88% to 2.5% less than the standard exchange
         rate. This allowed Global Wire to purchase USD or Euros at a lesser rate
         (the preferred rate) and then sell those USD or Euros using the standard
         rate, resulting in profits averaging 1.88% to 2.5% of the money exchanged.
         BSI would utilize this preferred rate for its clients through Global Wire
         Limited. After the transaction at issue in this lawsuit was cancelled, and as a
         direct result of the cancelled transaction, ING Slaski Bank no longer
         provided the preferred exchange rate to Global Wire Limited, thereby
         causing lost profits to BSI. More specifically, BSI had three clients that
         moved a total of $76,818,571.62 as follows:
          Client 3387 moved $61,345,282.38 (see statements produced as BS342-
             689);
          Client 3361 moved $4,290,994.25 (see statements produced as BSI741-
             804); and
          Client 5435 moved $11,182,296.99 (see statements produced as BSI690-
             740).
         These amounts are known because they were actually transferred by Global
         Wire. Had Global Wire Limited not lost the preferred rate, BSI would have
         been able to utilize the preferred rate to make currency exchanges of these
         same amounts, thereby turning a profit of 1.88% to 2.5% by engaging Global
         Wire Limited to facilitate the exchange. This resulted in damages of
         $1,444,189.15 to $1,920,464.29. Additionally, BSI was unable to facilitate
         transfers for a client in the United States that would have moved
         $80,000,000.00 from U.S. Dollars to Euros a month through BSI had BSI
         been able to offer the preferred rate. Through 2019, this resulted in
         approximately $660,000,000.00 of USD that would have been transferred to
         Euros through BSI, resulting in lost profits ranging from $12,408,000.00 to
         $16,500,000.00.      Thus, BSI’s total damages are $13,852,189.15 to
         $18,420,464.29. This is further summarized in Exhibit A produced herewith.

Nevertheless, Dinosaur’s present motion to compel takes issue with this interrogatory response,

along with Bancservices’responses to interrogatories 2,1 3, and 11 and responses to requests for

production numbers 8-12.



    I.       Objections Based on Confidentiality Concerns
1
 Notably, Interrogatory Number 2 was not the subject of any good faith meet and confer obligations between the
parties. See Dinosaur’s Exhibits 5 and 6 (Docs. 101-7 and 101-8).

                                                        2
Case: 1:19-cv-00084-ACL Doc. #: 113 Filed: 10/23/20 Page: 3 of 5 PageID #: 1621




         Dinosaur principally contends that Bancservices should be required to provide unredacted

information relating to the clients lost by Bancservices due to the tortious conduct of Dinosaur.

As set forth above, Bancservices provided detailed information relating to the damages it is

claiming as a result of Dinosaur’s actions. This information was supported by bank records

establishing the amount of transactions Bancservices lost. The information redacted went to the

client-identifying information only, and Dinosaur has been provided the information to

corroborate Bancservices’claims for damages.

         Requiring the disclosure of client information would result in the disclosure of highly

sensitive information to Dinosaur, a financial institution that is a competitor to the clients of

Bancservices. Revealing such information would therefore be harmful to Bancservices’clients,

who are non-parties to this dispute. Notably, the information sought by Dinosaur would include

identifying information of the clients of Bancservices’clients, further jeopardizing Bancservices’

clients’confidential relationships. Bancservices has notified its clients of Dinosaur’s request for

this information, and those clients have insisted that they do not wish their information to be

disclosed to Dinosaur. See Declaration of Javier Goicochea, attached hereto as Exhibit A.

Bancservices therefore must object to such disclosure. Pursuant to Rules 26(c)(G), 33, and 34,

this Court has the discretion to limit the disclosure of this sensitive information.

   II.      Privilege Objections

         Dinosaur’s Requests 8-12 contain extremely broad requests asking for “[a]ll documents,

in any form maintained, constituting and relating to… ” (emphasis added). As written, these

broad requests would require the production of, for example, communications between

Bancservices and its attorneys discussing the matters requested or notes or other work product of

counsel “relating to” the matters requested. Such documents would plainly be privileged. As



                                                  3
Case: 1:19-cv-00084-ACL Doc. #: 113 Filed: 10/23/20 Page: 4 of 5 PageID #: 1622




such, Bancservices strenuously objects to the production of any such documents. Importantly, as

acknowledged by Dinosaur, the parties mutually agreed that no privilege logs would need to be

exchanged until further discussion and agreement. See Dinosaur’s Exhibit 6 (Doc. 101-8) and

Dinosaur’s Exhibit 7 at p. 19 (Doc. 101-9). Accordingly, Bancservices objects to the disclosure

of any documents that Bancservices is claiming are privileged.



                                            Respectfully submitted,

                                            BLITZ, BARDGETT & DEUTSCH, L.C.

                                             By:   /s/ Aaron W. Sanders
                                                   Aaron W. Sanders, #64133MO
                                                   120 South Central Ave., Suite 1500
                                                   St. Louis, MO 63105
                                                   (314) 863-1500
                                                   (314) 863-1877 (facsimile)
                                                   asanders@bbdlc.com


                                                   JOHNSON, SCHNEIDER & FERRELL,
                                                   LLC

                                                   /s/ Larry Ferrell
                                                   Larry Ferrell, #28874
                                                   Matthew Ferrell
                                                   Mark Johnson
                                                   212 North Main Street
                                                   Cape Girardeau, MO 63701
                                                   (573) 335-3300
                                                   (573) 335-1978


                                                   Attorneys for Defendant Bancservices
                                                   International, LLC




                                               4
Case: 1:19-cv-00084-ACL Doc. #: 113 Filed: 10/23/20 Page: 5 of 5 PageID #: 1623




                              CERTIFICATE OF SERVICE


       A copy of the foregoing was sent via electronic mail this 23rd day of October, 2020, to

counsel of record.



                                                         /s/ Aaron W. Sanders




                                              5
